DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure statements
The information disclosure statements (IDS) were submitted and filed on 07/12/2019, 04/27/2020, 10/06/2020 and 02/04/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Amendment
Application amendment, filed on 12/11/2020, has been received and made of record. Claims 1, 8 and 15 are amended. Currently, claims 1-15 are pending in the application.
Response to Arguments
Applicant’s arguments filed on 12/11/2020, with respect to claims 1, 8 and 15 have been considered but are moot in view of new ground(s) of rejection.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
s 1-3, 7-10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura et al (US 6930796) in view of Utsunomiya (US 2007/0279673).
Regarding claim 1, Matsuura et al discloses image forming apparatus (fig. 1 item 1, printer) that outputs a plurality of images (image data representing each page of the more than one pages can be printed on a paper of a designated size is determined (S11), col. 4 lines 11-22), the image forming apparatus (fig. 1 item 1, printer) comprising: 
a communication interface (fig. 1 item 11, I/F) to obtain receive a print command including a plurality of images (I/F 11 of printer 1 receives print job including mixed-originals group image data (print command including a plurality of images) having different sizes from each other, e.g., A4-size originals and A3-size originals mixed together, col. 4 lines 11-18); 
a processor (fig. 1 item 13, CPU) to: 
detect respective sizes of the plurality of images (system determines received print job includes mixed-originals group image data having different sizes from each other, e.g., A4-size originals and A3-size originals mixed together, col. 4 lines 11-18), determine that a size of a first image of the plurality of images is not identical to another of the respective sizes of the plurality of images (system determines received print job includes mixed-originals group image data having different sizes from each other, e.g., A4-size originals and A3-size originals mixed together, col. 4 lines 11-18), and 

an image forming job performer to perform an outputting operation based on the respective set sizes of the plurality of images.
However, Utsunomiya specifically teaches concept of in response to the determination that the size of the first image of the plurality of images is not identical to another of the respective sizes of the plurality of images, set the respective sizes of the plurality of images based on a pre-set output mode including reducing or increasing the size of the first image (figs. 4, 5b, when it is determined that the size of the first image 400% maximum image is different from the image of the second image 200%, the third image 141%, the fourth image 122%  and the fifth image 115% (in response to the determination that the size of the first image of the plurality of images is not identical to another of the respective sizes of the plurality of images), upon the operator pressing the key 4-255, the CPU 205 displays the enlarge/reduce screen illustrated in FIG. 5B on the liquid crystal display portion 4-250 to allow the operator to set enlargement/reduction in detail so as enlarge or reduce the respective plurality of images first image 400% maximum image, second image 200%, the third image 141%, the fourth image 122%  and the fifth image 115% (set the respective sizes of the plurality of images based on a pre-set output mode including reducing or increasing the size of the first image), [0065], [0069]); and 
an image forming job performer to perform an outputting operation based on the respective set sizes of the plurality of images (an image forming job performer to perform an outputting operation based on the respective set sizes of the plurality of images, [0106]-[0109]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Matsuura et al with concept of in response to the determination that the size of the first image of the plurality of images is not identical to another of the respective sizes of the plurality of images, set the respective sizes of the plurality of images based on a pre-set output mode including reducing or increasing the size of the first image; and an image forming job performer to perform an outputting operation based on the respective set sizes of the plurality of images of Utsunomiya.  One of ordinary skill in the art would have been motivated to make this modification in order to improve information processing device, (Utsunomiya, [0008])

Regarding claim 2, Matsuura et al discloses image forming apparatus (fig. 1 item 1, printer),
Matsuura et al does not specifically disclose concept of wherein, when the output mode is pre-set to an automatic batch output mode, the processor sets the respective sizes of the plurality of images to a specific size in a batch.
However, Utsunomiya specifically teaches concept of wherein, when the output mode is pre-set to an automatic batch output mode, the processor sets the respective (figs. 4, 5b, when system is set so as to have CPU 205 displays the enlarge/reduce screen illustrated in FIG. 5B on the liquid crystal display portion 4-250, it allows the operator to set enlargement/reduction in detail so as to enlarge or reduce the respective plurality of images first image 400% maximum image, second image 200%, the third image 141%, the fourth image 122%  and the fifth image 115%, [0065], [0069]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Matsuura et al with concept of wherein, when the output mode is pre-set to an automatic batch output mode, the processor sets the respective sizes of the plurality of images to a specific size in a batch of Utsunomiya.  One of ordinary skill in the art would have been motivated to make this modification in order to improve information processing device, (Utsunomiya, [0008])

Regarding claim 3, Matsuura et al discloses image forming apparatus (fig. 1 item 1, printer), 
Matsuura et al does not specifically disclose concept of wherein the processor sets the respective sizes of the plurality of images to a largest size or a smallest size from among the detected sizes of the plurality of images in the batch.
However, Utsunomiya specifically teaches concept of wherein the processor sets the respective sizes of the plurality of images to a largest size or a smallest size from among the detected sizes of the plurality of images in the batch (when operator sets enlargement/reduction in detail so as to enlarge or reduce the respective plurality of images first image 400% maximum image, second image 200%, the third image 141%, the fourth image 122%  and the fifth image 115%, CPU 205 executes the sets enlargement/reduction in detail so as to enlarge or reduce the respective plurality of images first image 400% maximum image, second image 200%, the third image 141%, the fourth image 122%  and the fifth image 115%, [0065], [0069]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Matsuura et al with concept of wherein the processor sets the respective sizes of the plurality of images to a largest size or a smallest size from among the detected sizes of the plurality of images in the batch of Utsunomiya.  One of ordinary skill in the art would have been motivated to make this modification in order to improve information processing device, (Utsunomiya, [0008])

Regarding claim 7, Matsuura et al discloses image forming apparatus (fig. 1 item 1, printer), 
Matsuura et al does not specifically disclose concept of wherein, when the pre-set output mode is a manual output mode, in response to the determination that the size of the first image of the plurality of images is not identical to another of the respective sizes of the plurality of images, the processor: 
obtains a user input for determining one of a mixed output method, a batch output method, or an alternative output method as an output method via a user interface, and sets the respective sizes of the plurality of images based on the output method obtained from the user input.
 wherein, when the pre-set output mode is a manual output mode (upon the operator pressing the key 4-255 (pre-set output mode is a manual output mode), CPU 205 displays the enlarge/reduce screen illustrated in FIG. 5B on the liquid crystal display portion 4-250 to allow the operator to set enlargement/reduction in detail so as enlarge or reduce the respective plurality of images first image 400% maximum image, second image 200%, the third image 141%, the fourth image 122%  and the fifth image 115%, [0065], [0069]), in response to the determination that the size of the first image of the plurality of images is not identical to another of the respective sizes of the plurality of images (figs. 4, 5b, when it is determined that the size of the first image 400% maximum image is different from the image of the second image 200%, the third image 141%, the fourth image 122%  and the fifth image 115% (in response to the determination that the size of the first image of the plurality of images is not identical to another of the respective sizes of the plurality of images), upon the operator pressing the key 4-255, the CPU 205 displays the enlarge/reduce screen illustrated in FIG. 5B on the liquid crystal display portion 4-250 to allow the operator to set enlargement/reduction in detail so as enlarge or reduce the respective plurality of images first image 400% maximum image, second image 200%, the third image 141%, the fourth image 122%  and the fifth image 115% (when the pre-set output mode is a manual output mode), [0065], [0069]), the processor: 
obtains a user input for determining one of a mixed output method, a batch output method, or an alternative output method as an output method via a user (operator pressing the key 4-255, the CPU 205 displays the enlarge/reduce screen illustrated in FIG. 5B on the liquid crystal display portion 4-250 to allow the operator to set enlargement/reduction in detail so as enlarge or reduce the respective plurality of images first image 400% maximum image, second image 200%, the third image 141%, the fourth image 122%  and the fifth image 115% based on the displayed enlarge/reduce screen illustrated in FIG. 5B due to operator pressing the key 4-255, [0065], [0069]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Matsuura et al with concept of wherein, when the pre-set output mode is a manual output mode, in response to the determination that the size of the first image of the plurality of images is not identical to another of the respective sizes of the plurality of images, the processor: obtains a user input for determining one of a mixed output method, a batch output method, or an alternative output method as an output method via a user interface, and sets the respective sizes of the plurality of images based on the output method obtained from the user input of Utsunomiya.  One of ordinary skill in the art would have been motivated to make this modification in order to improve information processing device, (Utsunomiya, [0008])

Regarding claim 8, Matsuura et al discloses method of outputting a plurality of images (fig. 1 item 1, printer), the method comprising: obtaining receiving a print command including a plurality of images; 
(system determines received print job includes mixed-originals group image data having different sizes from each other, e.g., A4-size originals and A3-size originals mixed together, col. 4 lines 11-18); 
determining that a size of a first image of the plurality of images is not identical to another of the respective sizes of the plurality of images (system determines received print job includes mixed-originals group image data having different sizes from each other, e.g., A4-size originals and A3-size originals mixed together, col. 4 lines 11-18); 
Matsuura et al does not specifically disclose concept of in response to the determination that the size of the first image of the plurality of images is not identical to another of the respective sizes of the plurality of images, setting the respective sizes of the plurality of images based on a pre-set output mode including reducing or increasing the size of the first image; and 
performing an outputting operation based on the respective set sizes of the plurality of images.
However, Utsunomiya specifically teaches concept of in response to the determination that the size of the first image of the plurality of images is not identical to another of the respective sizes of the plurality of images, setting the respective sizes of the plurality of images based on a pre-set output mode including reducing or increasing the size of the first image (figs. 4, 5b, when it is determined that the size of the first image 400% maximum image is different from the image of the second image 200%, the third image 141%, the fourth image 122%  and the fifth image 115% (in response to the determination that the size of the first image of the plurality of images is not identical to another of the respective sizes of the plurality of images), upon the operator pressing the key 4-255, the CPU 205 displays the enlarge/reduce screen illustrated in FIG. 5B on the liquid crystal display portion 4-250 to allow the operator to set enlargement/reduction in detail so as enlarge or reduce the respective plurality of images first image 400% maximum image, second image 200%, the third image 141%, the fourth image 122%  and the fifth image 115% (set the respective sizes of the plurality of images based on a pre-set output mode including reducing or increasing the size of the first image), [0065], [0069]); and 
performing an outputting operation based on the respective set sizes of the plurality of images (an image forming job performer to perform an outputting operation based on the respective set sizes of the plurality of images, [0106]-[0109]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Matsuura et al with concept of in response to the determination that the size of the first image of the plurality of images is not identical to another of the respective sizes of the plurality of images, setting the respective sizes of the plurality of images based on a pre-set output mode including reducing or increasing the size of the first image; and performing an outputting operation based on the respective set sizes of the plurality of images of Utsunomiya.  One of ordinary skill in the art would have been motivated to make this modification in order to improve information processing device, (Utsunomiya, [0008])

Regarding claim 9, Matsuura et al discloses method (fig. 1 item 1, printer method), 
Matsuura et al does not specifically disclose concept of wherein the setting of the respective sizes of the plurality of images comprises, when the output mode is pre-set to an automatic batch output mode, setting the respective sizes of the plurality of images to a specific size in a batch.
However, Utsunomiya specifically teaches concept of wherein the setting of the respective sizes of the plurality of images comprises, when the output mode is pre-set to an automatic batch output mode, setting the respective sizes of the plurality of images to a specific size in a batch (figs. 4, 5b, when system is set so as to have CPU 205 displays the enlarge/reduce screen illustrated in FIG. 5B on the liquid crystal display portion 4-250, it allows the operator to set enlargement/reduction in detail so as to enlarge or reduce the respective plurality of images first image 400% maximum image, second image 200%, the third image 141%, the fourth image 122%  and the fifth image 115%, [0065], [0069]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Matsuura et al with concept of wherein the setting of the respective sizes of the plurality of images comprises, when the output mode is pre-set to an automatic batch output mode, setting the respective sizes of the plurality of images to a specific size in a batch of Utsunomiya.  One of ordinary skill in the art would have been motivated to make this modification in order to improve information processing device, (Utsunomiya, [0008]).

Regarding claim 10, Matsuura et al discloses method (fig. 1 item 1, printer method), 
Matsuura et al does not specifically disclose concept of wherein the specific size is a largest size or a smallest size from among the detected sizes of the plurality of images.
However, Utsunomiya specifically teaches concept of wherein the specific size is a largest size or a smallest size from among the detected sizes of the plurality of images (when operator sets enlargement/reduction in detail so as to enlarge or reduce the respective plurality of images first image 400% maximum image, second image 200%, the third image 141%, the fourth image 122%  and the fifth image 115%, CPU 205 executes the sets enlargement/reduction in detail so as to enlarge or reduce the respective plurality of images first image 400% maximum image, second image 200%, the third image 141%, the fourth image 122%  and the fifth image 115%, [0065], [0069]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Matsuura et al with concept of wherein the specific size is a largest size or a smallest size from among the detected sizes of the plurality of images of Utsunomiya.  One of ordinary skill in the art would have been motivated to make this modification in order to improve information processing device, (Utsunomiya, [0008])

Regarding claim 14, Matsuura et al discloses method (fig. 1 item 1, printer method), 
Matsuura et al does not specifically disclose concept of wherein the setting of the respective sizes of the plurality of images comprises: when the pre-set output mode is a manual output mode, in response to the determination that the size of the first image of the plurality of images is not identical to another of the respective sizes of the plurality of images, obtaining a user input for determining one of a mixed output method, a batch output method, and an alternative output method as an output method; and setting the respective sizes of the plurality of images based on the output method obtained from the user input.
However, Utsunomiya specifically teaches concept of wherein the setting of the respective sizes of the plurality of images comprises: when the pre-set output mode is a manual output mode (upon the operator pressing the key 4-255 (pre-set output mode is a manual output mode), CPU 205 displays the enlarge/reduce screen illustrated in FIG. 5B on the liquid crystal display portion 4-250 to allow the operator to set enlargement/reduction in detail so as enlarge or reduce the respective plurality of images first image 400% maximum image, second image 200%, the third image 141%, the fourth image 122%  and the fifth image 115%, [0065], [0069]), in response to the determination that the size of the first image of the plurality of images is not identical to another of the respective sizes of the plurality of images (figs. 4, 5b, when it is determined that the size of the first image 400% maximum image is different from the image of the second image 200%, the third image 141%, the fourth image 122%  and the fifth image 115% (in response to the determination that the size of the first image of the plurality of images is not identical to another of the respective sizes of the plurality of images), upon the operator pressing the key 4-255, the CPU 205 displays the enlarge/reduce screen illustrated in FIG. 5B on the liquid crystal display portion 4-250 to allow the operator to set enlargement/reduction in detail so as enlarge or reduce the respective plurality of images first image 400% maximum image, second image 200%, the third image 141%, the fourth image 122%  and the fifth image 115% (when the pre-set output mode is a manual output mode), [0065], [0069]), obtaining a user input for determining one of a mixed output method, a batch output method, and an alternative output method as an output method (operator pressing the key 4-255, the CPU 205 displays the enlarge/reduce screen illustrated in FIG. 5B on the liquid crystal display portion 4-250 to allow the operator to set enlargement/reduction in detail so as enlarge or reduce the respective plurality of images first image 400% maximum image, second image 200%, the third image 141%, the fourth image 122%  and the fifth image 115% based on the displayed enlarge/reduce screen illustrated in FIG. 5B due to operator pressing the key 4-255, [0065], [0069]); and 
setting the respective sizes of the plurality of images based on the output method obtained from the user input (operator pressing the key 4-255, the CPU 205 displays the enlarge/reduce screen illustrated in FIG. 5B on the liquid crystal display portion 4-250 to allow the operator to set enlargement/reduction in detail so as enlarge or reduce the respective plurality of images first image 400% maximum image, second image 200%, the third image 141%, the fourth image 122%  and the fifth image 115% based on the displayed enlarge/reduce screen illustrated in FIG. 5B due to operator pressing the key 4-255, [0065], [0069]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Matsuura et al with concept of wherein the setting of the respective sizes of the plurality of images comprises: when the pre-set output mode is a manual output mode, in response to the determination that the size of the first image of the plurality of images is not identical to another of the respective sizes of the plurality of images, obtaining a user input for determining one of a mixed output method, a batch output method, and an alternative output method as an output method; and setting the respective sizes of the plurality of images based on the output method obtained from the user input of Utsunomiya.  One of ordinary skill in the art would have been motivated to make this modification in order to improve information processing device, (Utsunomiya, [0008])

Regarding claim 15, Matsuura et al discloses non-transitory computer readable recording medium having recorded thereon instructions, executable by a processor, for implementing a method of outputting a plurality of images on a computer, the computer readable recording medium comprising (I/F 11 of printer 1 receives print job including mixed-originals group image data (print command including a plurality of images) having different sizes from each other, e.g., A4-size originals and A3-size originals mixed together would be obvious to have a non-transitory computer readable recording medium having recorded thereon instructions, executable by a processor, for implementing a method of outputting a plurality of images on a computer, the computer readable recording medium, col. 4 lines 11-18): 
instructions to obtain receive a print command including a plurality of images (I/F 11 of printer 1 receives print job including mixed-originals group image data (print command including a plurality of images) having different sizes from each other, e.g., A4-size originals and A3-size originals mixed together, col. 4 lines 11-18); 
instructions to detect respective sizes of the plurality of images (system determines received print job includes mixed-originals group image data having different sizes from each other, e.g., A4-size originals and A3-size originals mixed together, col. 4 lines 11-18); 
instructions to determine that a size of a first image of the plurality of images is not identical to another of the respective sizes of the plurality of images (system determines received print job includes mixed-originals group image data having different sizes from each other, e.g., A4-size originals and A3-size originals mixed together, col. 4 lines 11-18); 
Matsuura et al does not specifically disclose concept of instructions to, in response to the determination that the size of the first image of the plurality of images is not identical to another of the respective sizes of the plurality of images, set the respective sizes of the plurality of images based on a pre-set output mode including reducing or increasing the size of the first image; and 
instructions to perform an outputting operation based on the respective set sizes of the plurality of images.
 instructions to, in response to the determination that the size of the first image of the plurality of images is not identical to another of the respective sizes of the plurality of images, set the respective sizes of the plurality of images based on a pre-set output mode including reducing or increasing the size of the first image (figs. 4, 5b, when it is determined that the size of the first image 400% maximum image is different from the image of the second image 200%, the third image 141%, the fourth image 122%  and the fifth image 115% (in response to the determination that the size of the first image of the plurality of images is not identical to another of the respective sizes of the plurality of images), upon the operator pressing the key 4-255, the CPU 205 displays the enlarge/reduce screen illustrated in FIG. 5B on the liquid crystal display portion 4-250 to allow the operator to set enlargement/reduction in detail so as enlarge or reduce the respective plurality of images first image 400% maximum image, second image 200%, the third image 141%, the fourth image 122%  and the fifth image 115% (set the respective sizes of the plurality of images based on a pre-set output mode including reducing or increasing the size of the first image), [0065], [0069]); and 
instructions to perform an outputting operation based on the respective set sizes of the plurality of images (instructions to perform an outputting operation based on the respective set sizes of the plurality of images, [0106]-[0109]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Matsuura et al with concept of instructions to, in response to the determination that the size of the first image of the plurality of images 

	Claims 4-6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura et al (US 6930796) in view of Utsunomiya (US 2007/0279673) and further in view of Xia (US 2014/0368839).
	Regarding claim 4, Matsuura et al discloses image forming apparatus (fig. 1 item 1, printer), the processor;
Matsuura et al does not specifically disclose concept of wherein, when the output mode is pre-set to an automatic alternative output mode; 
However, Utsunomiya specifically teaches concept of wherein, when the output mode is pre-set to an automatic alternative output mode (figs. 4, 5b, when system is set so as to have CPU 205 displays the enlarge/reduce screen illustrated in FIG. 5B on the liquid crystal display portion 4-250, it allows the operator to set enlargement/reduction in detail so as to enlarge or reduce the respective plurality of images first image 400% maximum image, second image 200%, the third image 141%, the fourth image 122%  and the fifth image 115%, [0065], [0069]);
 At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Matsuura et al with concept of wherein, when the output mode is pre-set to an automatic alternative output mode of 
Matsuura et al and Utsunomiya do not specifically disclose concept of detecting sizes of paper in paper trays of the image forming apparatus, compares the respective sizes of the plurality of images to the sizes of the paper in the paper trays, and when size from among the detected sizes of the plurality of images does not match any size of the paper in the paper trays, sets the size to a specific size.  
However, Xia specifically teaches concept of detecting sizes of paper in paper trays of the image forming apparatus (sensing unit 13 is used for detecting whether there is any paper on the default tray 11 and detecting a size of the paper on the default tray 11, [0035]), compares the respective sizes of the plurality of images to the sizes of the paper in the paper trays (compare the size of the first paper P on the default tray 11 with the default output size of the ready-to-print image, [0057]), and when one size from among the detected sizes of the plurality of images does not match any size of the paper in the paper trays, sets the size to a specific size (if the size of the first paper P on the default tray 11 with the default output size of the ready-to-print image does not match, modify the default output size of the page information, [0012], [0057]-[0061]).  
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Matsuura et al with concept of wherein, when the output mode is pre-set to an automatic alternative output mode of Utsunomiya and concept of detecting sizes of paper in paper trays of the image forming apparatus, compares the respective sizes of the plurality of images to the sizes of the paper in the 

Regarding claim 5, Matsuura et al discloses image forming apparatus (fig. 1 item 1, printer), wherein the processor 
Matsuura et al and Utsunomiya do not specifically disclose concept of sets the size to a largest size from among the sizes of the paper in the paper trays.
 However, Xia specifically teaches concept of sets the size to a largest size from among the sizes of the paper in the paper trays (if the size of the bitmap image does not comply with the size of the paper on the default tray, either the printer or the computer will prompt the user to change the paper (Step S16) in the paper tray; thus is seen as if the image is larger than the paper size, a larger paper will be used, [0016]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Matsuura et al with concept of wherein, when the output mode is pre-set to an automatic alternative output mode of Utsunomiya and concept of sets the size to a largest size from among the sizes of the paper in the paper trays of Xia.  One of ordinary skill in the art would have been motivated to make this modification in order to reducing the possibility of wasting papers, (Xia, [00014])

Regarding claim 6, Matsuura et al discloses image forming apparatus (fig. 1 item 1, printer), wherein the processor 
Matsuura et al and Utsunomiya do not specifically disclose concept of sets the size to a smallest size from among the sizes of the paper in the paper trays.  
However, Xia specifically teaches concept of sets the size to a smallest size from among the sizes of the paper in the paper trays (if the size of the bitmap image does not comply with the size of the paper on the default tray, either the printer or the computer will prompt the user to change the paper (Step S16) in the paper tray; thus is seen as if the image is smaller than the paper size, a smaller paper will be used, [0016]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Matsuura et al with concept of wherein, when the output mode is pre-set to an automatic alternative output mode of Utsunomiya and concept of sets the size to a smallest size from among the sizes of the paper in the paper trays of Xia.  One of ordinary skill in the art would have been motivated to make this modification in order to reducing the possibility of wasting papers, (Xia, [00014])

Regarding claim 11, Matsuura et al discloses method (fig. 1 item 1, printer), 
Matsuura et al does not specifically disclose concept of wherein the setting of the respective sizes of the plurality of images comprises: when the output mode is pre-set to an automatic alternative output mode; 
However, Utsunomiya specifically teaches concept of wherein, wherein the setting of the respective sizes of the plurality of images comprises: when the output (figs. 4, 5b, when system is set so as to have CPU 205 displays the enlarge/reduce screen illustrated in FIG. 5B on the liquid crystal display portion 4-250, it allows the operator to set enlargement/reduction in detail so as to enlarge or reduce the respective plurality of images first image 400% maximum image, second image 200%, the third image 141%, the fourth image 122%  and the fifth image 115%, [0065], [0069]);
 At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Matsuura et al with concept of wherein, wherein the setting of the respective sizes of the plurality of images comprises: when the output mode is pre-set to an automatic alternative output mode of Utsunomiya.  One of ordinary skill in the art would have been motivated to make this modification in order to improve information processing device, (Utsunomiya, [0008])
Matsuura et al and Utsunomiya do not specifically disclose concept of when the output mode is pre-set to an automatic alternative output mode, detecting sizes of paper in paper trays of an image forming apparatus; 
comparing the respective sizes of the plurality of images to the sizes of the paper in the paper trays; and,
when a size from among the detected sizes of the plurality of images does not match any size of the paper in the paper trays, setting the size to a specific size.
However, Xia specifically teaches concept of when the output mode is pre-set to an automatic alternative output mode, detecting sizes of paper in paper trays of an image forming apparatus (when an input image is print-outputted in accordance with the user setting, sensing unit 13 is used for detecting whether there is any paper on the default tray 11 and detecting a size of the paper on the default tray 11, [0035]); 
comparing the respective sizes of the plurality of images to the sizes of the paper in the paper trays (compare the size of the first paper P on the default tray 11 with the default output size of the ready-to-print image, [0057]); and,
when a size from among the detected sizes of the plurality of images does not match any size of the paper in the paper trays, setting the size to a specific size (if the size of the first paper P on the default tray 11 with the default output size of the ready-to-print image does not match, modify the default output size of the page information, [0012], [0057]-[0061]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Matsuura et al with concept of wherein, wherein the setting of the respective sizes of the plurality of images comprises: when the output mode is pre-set to an automatic alternative output mode of Utsunomiya and concept of when the output mode is pre-set to an automatic alternative output mode, detecting sizes of paper in paper trays of an image forming apparatus; comparing the respective sizes of the plurality of images to the sizes of the paper in the paper trays; and, when a size from among the detected sizes of the plurality of images does not match any size of the paper in the paper trays, setting the size to a specific size of Xia.  One of ordinary skill in the art would have been motivated to make this modification in order to reducing the possibility of wasting papers, (Xia, [00014])

Regarding claim 12, Matsuura et al discloses method (fig. 1 item 1, printer), 

However, Xia specifically teaches concept of wherein the specific size is a largest size from among the sizes of the paper in the paper trays (if the size of the bitmap image does not comply with the size of the paper on the default tray, either the printer or the computer will prompt the user to change the paper (Step S16) in the paper tray; thus is seen as if the image is larger than the paper size, a larger paper will be used, [0016]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Matsuura et al with concept of wherein, wherein the setting of the respective sizes of the plurality of images comprises: when the output mode is pre-set to an automatic alternative output mode of Utsunomiya concept of wherein the specific size is a largest size from among the sizes of the paper in the paper trays of Xia.  One of ordinary skill in the art would have been motivated to make this modification in order to reducing the possibility of wasting papers, (Xia, [00014])

Regarding claim 13, Matsuura et al discloses method (fig. 1 item 1, printer), 
Matsuura et al and Utsunomiya do not specifically disclose concept of wherein the specific size is a smallest size15 WO 2018/131958PCT/KR2018/000657from among the sizes of the paper in the paper trays.  
However, Xia specifically teaches concept of wherein the specific size is a smallest size from among the sizes of the paper in the paper trays (if the size of the bitmap image does not comply with the size of the paper on the default tray, either the printer or the computer will prompt the user to change the paper (Step S16) in the paper tray; thus is seen as if the image is smaller than the paper size, a smaller paper will be used, [0016]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Matsuura et al with concept of in response to the determination that the size of the first image of the plurality of images is not identical to another of the respective sizes of the plurality of images, setting the respective sizes of the plurality of images based on a pre-set output mode including reducing or increasing the size of the first image; and performing an outputting operation based on the respective set sizes of the plurality of images of Utsunomiya and concept of wherein the specific size is a smallest size from among the sizes of the paper in the paper trays of Xia.  One of ordinary skill in the art would have been motivated to make this modification in order to reducing the possibility of wasting papers, (Xia, [00014])
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday-Friday 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677